Citation Nr: 1505328	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to basic eligibility for Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and N.J.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The appellant is the surviving spouse of F.H., who died in July 1998.  The record indicates that F.H. has no recognized service.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant was not entitled to VA benefits.

In August 2012, a hearing was conducted before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record.

This claim was before the Board in October 2012 when the Board denied the appellant's claim.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2014, the Court vacated the Board's October 2012 decision and remanded the case to the Board for development consistent with an October 2014 Joint Motion for Remand (JMR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board denied the appellant's claim in October 2012 because the National Personnel Records Center (NPRC) verified that F.H. did not have service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the Armed Forces of the United States. 

Recently, the Court issued a decision in Tagupa v. McDonald, --- Vet.App. ----, No. 11-3575, 2014 U.S. Vet.App. LEXIS 1455 (Aug. 26, 2014) addressing determinations of qualifying service.  The Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department." ---- Vet.App. at 2, 2014 U.S. Vet.App. LEXIS, at 2.  

In the present case, the AOJ based its veteran-status determination on a negative verification-request response from the NPRC, and not from a service department.  Because the AOJ did not seek verification from the relevant service department, a remand for such is warranted.  See Tagupa, supra. See also 38 C.F.R. § 3.159 (2014).

In a December 2014 written brief to the Board, the appellant's attorney noted that the appellant had submitted a photograph purportedly showing a list of prisoners of war from the concentration camp at Capas, Tarlac.  The photograph is associated with the record and reflects the name F.H., and others, apparently engraved in stone; however, the photograph does not note the reason for the names.  In this regard, the Board notes that if the photograph is from the Capas National Shrine in Capas, Tarlac, it would be indicative that someone with the same name as the appellant's spouse died during the Bataan Death March, and not that F.H. was a prisoner and survivor of the concentration camp.  

In the December 2014 written brief to the Board, the appellant's attorney also stated that in 2009, the appellant submitted a statement written by her "late husband in 1961 describing his experiences of having fought the Japanese invaders in the Philippines in the war, having been in a concentration camp, and its effect on his health."  The Board finds that the date is a typographical error by the attorney, as F.H.'s statement is dated in 1981, and was so noted in the appellant's brief to the Court.  Thus, additional development to obtain a 1961 statement is not warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Department of the Army and seek verification of F.H.'s alleged service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

2.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, furnish the appellant, and her representative, with a supplemental statement of the case.  The case should then be returned to the Board for further consideration as warranted.






The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

